950 F.2d 723
Panhandle Eastern Pipe Line Companyv.Federal Energy Regulatory Commission, Indiana Gas Co., MIGas Storage Co., MS River Transmission Corp., MI Consol. GasCo., Assoc. Natural Gas Co., Battle Creek Gas Co., CentralIL Light Co., Central IL Public Serv. Co., Citizens Gas FuelCo., IL Power Co., MI Gas Util. Co., OH Gas Co., RichmondGas Corp., Southeastern MI Gas Co., Union Elec. Co.,Referred to as 'Gen. Serv. Cust. Group'
NO. 86-3265
United States Court of Appeals,Third Circuit.
NOV 04, 1991

1
Appeal From:  F.E.R.C.


2
DENIED.